 

 

Exhibit 10.6

 

To:Globalstar, Inc.

300 Holiday Square Boulevard

Covington, Louisiana 70433

United States of America

 

Attention: James Monroe III

 

Date:4 July 2013

 

By Express Mail and E-mail

 

Dear Sirs,

 

Waiver Letter No. 15 - COFACE Facility

 

1.Introduction

 

(a)We refer to:

 

(i)the facility agreement dated 5 June 2009 between Globalstar, Inc. as the
Borrower, BNP Paribas, Société Générale, Natixis, Crédit Agricole Corporate and
Investment Bank and Crédit Industriel et Commercial as the Mandated Lead
Arrangers, BNP Paribas as the Security Agent and the COFACE Agent and the banks
and financial institutions listed in schedule 1 (Lenders and Commitments)
thereto as the Original Lenders, as amended from time to time (the “Facility
Agreement”);

 

(ii)the reservation of rights letters dated 29 June 2012, 4 January 2013, 19
June 2013 and 2 July 2013 from the COFACE Agent to the Borrower (the
“Reservation of Rights Letters”);

 

(iii)the amendment and waiver request letter dated 3 July 2012 from the Borrower
to the COFACE Agent (the “Request Letter”) setting out, among other things,
certain Defaults (the “Relevant Defaults”); and

 

(iv)the equity commitment, restructuring support and consent agreement dated 20
May 2013 between the Borrower, the Subsidiary Guarantors, BNP Paribas as COFACE
Agent, Security Agent and Chef de File under the Facility Agreement, certain
banks and financial institutions party thereto as lenders and Thermo (the
“Restructuring Support Agreement”).

 

 

 

 

(b)Unless otherwise defined herein, terms and expressions defined in the
Facility Agreement or the Restructuring Support Agreement shall have the same
meaning when used in this letter (the “Letter”).

 

(c)In the case of any conflict between the terms of this Letter and the terms of
any other Finance Document, the terms of this Letter shall govern and control as
between the parties to this Letter.

 

2.Waiver under the Facility Agreement

 

(a)Pursuant to Clause 6.1(a) (Repayment) and Schedule 29 (Repayment Schedule) of
the Facility Agreement, the First Repayment Date on which the Borrower is due to
repay principal under the Loans is 28 June 2013, being the date that is six (6)
Months after the earlier of (i) the date that is two (2) Months after the last
Launch; or (ii) 31 December 2012 (the “Required Payment Date”).

 

(b)The Borrower failed to make the payment referred to in paragraph (a) above
(the “Relevant Principal Payment”) on the Required Payment Date and as of the
date of this Letter, the Relevant Principal Payment remains outstanding.
Consequently, an Event of Default has occurred and is continuing under the
Facility Agreement (the “Payment Default”).

 

(c)Subject to the satisfaction of the conditions set out in paragraph 4 below
and the other terms of this Letter, the COFACE Agent agrees (acting on the
instructions of all the Lenders pursuant to clause 37.2(a)(ii) and (vi)
(Exceptions) of the Facility Agreement) that:

 

(i)the requirement for the Borrower to pay the Relevant Principal Payment on the
Required Payment Date under the Facility Agreement shall be temporarily waived
until 31 July 2013 or such other later date subject to the formal approval of
the Lenders and COFACE (the “Waiver-End Date”); and

 

(ii)the Payment Default shall be waived until the Waiver-End Date.

 

(d)If definitive documentation evidencing the transactions contemplated by the
Restructuring Terms (as defined below) are not executed, and such transaction
does not close, by the Waiver-End Date:

 

(i)the temporary waivers set out in paragraph 2(c) above shall no longer be
applicable;

 

(ii)the Relevant Principal Payment shall be deemed to have been due and payable
on the Required Payment Date for all purposes;

 

(iii)the Payment Default shall be deemed to be continuing from the Required
Payment Date; and

 

2

 

 

(iv)the Lenders reserve all rights in respect of such Payment Default, including
the right to claim default interest in respect of such Payment Default as from
the Required Payment Date, in accordance with the provisions of the Facility
Agreement.

 

3.Amendment of the Restructuring Support Agreement

 

(a)Pursuant to section 6(b)(v) of the Restructuring Support Agreement, the
Restructuring Support Agreement could be terminated by the Lenders upon written
notice to all Parties that a COFACE Facility Restructuring has not been
consummated on or prior to 28 June 2013.

 

(b)Pursuant to section 7 of the Restructuring Support Agreement, 28 June 2013 is
a Termination Date.

 

(c)Subject to satisfaction of the conditions set out in paragraph 4 below and
the other terms of this Letter, the Restructuring Support Agreement shall be
deemed to have been amended as of 28 June 2013 in accordance with the Amendment
to Equity Commitment Restructuring Support and Consent Agreement (the
“Amendment”) set forth in Annex B (Amendment to Restructuring Support
Agreement).

 

4.Conditions

 

(a)The granting of the waivers by the COFACE Agent as set out in paragraph 2(c)
above and the effectiveness of the Amendment as set forth in paragraph 3(c)
above, shall be subject in all respects to the Borrower, Thermo and the
Subsidiary Guarantors agreeing to and accepting, by no later than 4 July 2013,
the terms of a restructuring of the Facility Agreement and other Finance
Documents as set out in Annex A (Restructuring Terms), subject to any changes to
such terms as may be required by COFACE or in connection with any credit
committee approvals required by the Lenders and which are agreed to by the
Borrower, Thermo and the Subsidiary Guarantors (the “Restructuring Terms”).

 

(b)For the avoidance of doubt, by countersigning this letter within the time
period mentioned in paragraph (a) above, each of the Borrowers, Thermo and the
Subsidiary Guarantors confirms its agreement to and acceptance of:

 

(i)this Letter;

 

(ii)the Restructuring Terms; and

 

(iii)the Amendment.

 

5.General Provisions

 

(a)This Letter is provided without prejudice to:

 

(i)the Reservation of Rights Letters; and

 

3

 

 

(ii)each Obligor’s continuing obligations under the Finance Documents to which
it is a party and which continuing obligations shall remain in full force and
effect.

 

(b)The Lenders agree that for the sole purpose of this Letter only, the Waiver
Fees (as such term is defined in the sixth amendment letter to the Facility
Agreement dated 30 March 2011 and entered into between, amongst others, the
Obligors and certain other parties to the Facility Agreement (“Amendment Letter
No.6”)) shall not apply to this Letter. For the avoidance of doubt, unless
agreed to the contrary by the Lenders, paragraph 6 (Payment of Waiver Fees) of
Amendment Letter No.6 shall apply to any additional waivers and/or amendments
(howsoever described) agreed to by the Lenders in respect of the Finance
Documents after the date of this Letter.

 

(c)Each Obligor confirms in favour of the COFACE Agent that:

 

(i)it hereby agrees to the terms and conditions of this Letter;

 

(ii)it has requisite corporate or other organizational power and authority to
execute this Letter;

 

(iii)the execution and delivery of this Letter have been duly authorized by all
necessary corporate or other organizational action on its part;

 

(iv)the execution, delivery and performance by it of this Letter does not and
shall not (i) violate any provision of law, rule or regulation applicable to it
or any of its affiliates, or its certificate of incorporation or bylaws or other
organizational documents or those of any of its affiliates, or (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material contractual obligation to which it or any of
its affiliates is a party;

 

(v)the execution, delivery, and performance by it of this Letter does not and
shall not require any registration or filing with, the consent or approval of,
notice to, or any other action with any federal, state or other governmental
authority or regulatory body; and

 

(vi)notwithstanding this Letter and the waivers contained herein, each Finance
Document to which it is a party remains in full force and effect and the rights,
duties and obligations of each Obligor are not, except as expressly stated to
the contrary in this Letter (including the Amendment), waived, released,
discharged or impaired by this Letter.

 

(d)The following provisions of the Facility Agreement are incorporated into this
Letter, mutatis mutandis, as if set out in this Letter with references to “this
Agreement” being construed as references to this Letter: clauses 17 (Costs and
Expenses), 35 (Partial Invalidity), 38 (Counterparts), 39 (Governing Law) and 40
(Enforcement), provided that Clauses 39 (Governing Law) and 40 (Enforcement) of
the Facility Agreement shall not be construed as being incorporated into, or
governing the terms of, the Amendment.

 

4

 

 

(e)This Letter shall constitute a Finance Document.

 

(f)Any failure by the Borrower to comply with this Letter shall, subject to any
applicable grace periods under the Finance Documents, constitute an Event of
Default.

 

(g)Other than as set out in this Letter, each Finance Document shall remain in
full force and effect. Each Finance Party reserve all other rights or remedies
it may have now or in the future.

 

(h)Other than in respect of each Finance Party, a person who is not a party to
this Letter may not rely on it and the terms of the Contracts (Rights of Third
Parties) Act 1999 are excluded.

 

Please confirm your acceptance of and agreement to, the provisions of this
Letter by signing and dating the enclosed copy of this Letter and returning it
to the COFACE Agent as set forth above.

 

Yours faithfully

 

For and on behalf of

BNP Paribas

as COFACE Agent (acting for and on behalf of the Finance Parties)

 

/s/ Jean Philippe Poirier   Jean Philippe Poirier  

 

5

 

 

Each of the undersigned hereby agrees to, and accepts, the Restructuring Terms
attached to this Letter as Annex A (Restructuring Terms) and the Amendment
attached to this Letter as Annex B (Amendment to Restructuring Support
Agreement).

 

Acknowledged and agreed

For and on behalf of

Globalstar, Inc.

as Borrower

 

/s/ L. Barbee Ponder IV   By: L. Barbee Ponder IV  

 

Title: General Counsel & Vice President Regulatory Affairs

 

Date: 4 July 2013

 

Acknowledged and agreed

For and on behalf of

Thermo Funding Company LLC

as Obligor

 

/s/ Richard S. Roberts   By: Richard S. Roberts  

 

Title: Manager

 

Date: 4 July 2013

 

Acknowledged and agreed

For and on behalf of

GSSI, LLC

as Subsidiary Guarantor

 

/s/ L. Barbee Ponder IV   By: L. Barbee Ponder IV  

 

Title: General Counsel & Vice President Regulatory Affairs

 

Date: 4 July 2013

 

6

 

 

Acknowledged and agreed

For and on behalf of

Globalstar Security Services, LLC

as Subsidiary Guarantor

 

/s/ L. Barbee Ponder IV   By: L. Barbee Ponder IV  

 

Title: General Counsel & Vice President Regulatory Affairs

 

Date: 4 July 2013

 

Acknowledged and agreed

For and on behalf of

Globalstar C, LLC

as Subsidiary Guarantor

 

/s/ L. Barbee Ponder IV   By: L. Barbee Ponder IV  

 

Title: General Counsel & Vice President Regulatory Affairs

 

Date: 4 July 2013

 

Acknowledged and agreed

For and on behalf of

Globalstar USA, LLC

as Subsidiary Guarantor

 

/s/ L. Barbee Ponder IV   By: L. Barbee Ponder IV  

 

Title: General Counsel & Vice President Regulatory Affairs

 

Date: 4 July 2013

 

7

 

 

Acknowledged and agreed

For and on behalf of

Globalstar Leasing LLC

as Subsidiary Guarantor

 

/s/ L. Barbee Ponder IV   By: L. Barbee Ponder IV  

 

Title: General Counsel & Vice President Regulatory Affairs

 

Date: 4 July 2013

 

Acknowledged and agreed

For and on behalf of

Spot LLC

as Subsidiary Guarantor

 

/s/ L. Barbee Ponder IV   By: L. Barbee Ponder IV  

 

Title: General Counsel & Vice President Regulatory Affairs

 

Date: 4 July 2013

 

Acknowledged and agreed

For and on behalf of

ATSS Canada, Inc.

as Subsidiary Guarantor

 

/s/ L. Barbee Ponder IV   By: L. Barbee Ponder IV  

 

Title: General Counsel & Vice President Regulatory Affairs

 

Date: 4 July 2013

 

8

 

 

Acknowledged and agreed

For and on behalf of

Globalstar Brazil Holdings, L.P.

as Subsidiary Guarantor

 

/s/ L. Barbee Ponder IV   By: L. Barbee Ponder IV  

 

Title: General Counsel & Vice President Regulatory Affairs

 

Date: 4 July 2013

 

Acknowledged and agreed

For and on behalf of

GCL Licensee LLC

as Subsidiary Guarantor

 

/s/ L. Barbee Ponder IV   By: L. Barbee Ponder IV  

 

Title: General Counsel & Vice President Regulatory Affairs

 

Date: 4 July 2013

 

Acknowledged and agreed

For and on behalf of

GUSA Licensee LLC

as Subsidiary Guarantor

 

/s/ L. Barbee Ponder IV   By: L. Barbee Ponder IV  

 

Title: General Counsel & Vice President Regulatory Affairs

 

Date: 4 July 2013

 

9

 

 

Acknowledged and agreed

For and on behalf of

Globalstar Licensee LLC

as Subsidiary Guarantor

 

/s/ L. Barbee Ponder IV   By: L. Barbee Ponder IV  

 

Title: General Counsel & Vice President Regulatory Affairs

 

Date: 4 July 2013

 

Acknowledged and agreed

For and on behalf of

Globalstar Media LLC

as Subsidiary Guarantor

 

/s/ L. Barbee Ponder IV   By: L. Barbee Ponder IV  

 

Title: General Counsel & Vice President Regulatory Affairs

 

Date: 4 July 2013

 

Acknowledged and agreed

For and on behalf of

Globalstar Broadband Services Inc.

as Subsidiary Guarantor

 

/s/ L. Barbee Ponder IV   By: L. Barbee Ponder IV  

 

Title: General Counsel & Vice President Regulatory Affairs

 

Date: 4 July 2013

 

10

 

 

ANNEX B

 

AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT

 

AMENDMENT TO EQUITY COMMITMENT, RESTRUCTURING SUPPORT
AND CONSENT AGREEMENT

 

This Amendment to Equity Commitment, Restructuring Support and Consent Agreement
dated as of _______, 2013 (“Amendment”), is entered into by and among (i)
Globalstar, Inc. (“Globalstar” or the “Borrower”), (ii) the undersigned domestic
subsidiaries of Globalstar (each, a “Subsidiary Guarantor” and, together with
Globalstar and its other subsidiaries and affiliates, the “Company”), (iii) BNP
Paribas, acting in its capacities as facility agent, security agent and Chef de
File (in such capacities, the “Agent”) under that certain COFACE Facility
Agreement, dated as of June 5, 2009 (as amended, restated, supplemented and/or
otherwise modified from time to time through the date hereof, the “Facility
Agreement”) among Globalstar, as borrower, BNP Paribas, Société Générale,
Natixis, Crédit Agricole Corporate and Investment Bank, and Crédit Industriel et
Commercial, as mandated lead arrangers, the Agent, and certain banks and
financial institutions party thereto, as lenders (the “Lenders”), (iv) the
Lenders, and (v) Thermo Funding Company LLC (“Thermo”). Globalstar, the
Subsidiary Guarantors, the Agent, the Lenders and Thermo are referred to herein
collectively as the “Parties,” and each individually as a “Party.”

 

RECITALS

 

WHEREAS, the Parties entered into the Equity Commitment, Restructuring Support
and Consent Agreement on May 20, 2013 (the “Restructuring Support Agreement”);

 

WHEREAS, pursuant to Section 6(b)(v) of the Restructuring Support Agreement, the
Restructuring Support Agreement may be terminated by the Lenders upon written
notice to all of the Parties that a COFACE Facility Restructuring has not been
consummated on or prior to June 28, 2013;

 

WHEREAS, pursuant to Section 7 of the Restructuring Support Agreement, June 28,
2013 is a Termination Date;

 

WHEREAS, a COFACE Facility Restructuring has not yet been consummated;

 

WHEREAS, pursuant to Section 23 of the Restructuring Support Agreement, the
Restructuring Support Agreement cannot be modified, amended or supplemented
without the prior written consent of all Parties; and

 

WHEREAS, the Parties wish to make an amendment to the Restructuring Support
Agreement.

 

NOW, THEREFORE, THIS AMENDMENT TO Equity Commitment, Restructuring Support and
Consent Agreement WITNESSETH:

 

11

 

 

The Parties agree hereby agree as follows:

 

1.          Definitions. Capitalized terms used but not otherwise defined in
this Amendment shall have the meanings ascribed to such terms in the
Restructuring Support Agreement.

 

2.          Amendment.

 

With effect from June 28, 2013:

 

(a)Section 6(b)(v) and clause (iii) of the first sentence of Section 7 of the
Restructuring Support Agreement are each amended by deleting “June 28, 2013” and
substituting in its place “July 31, 2013 or such other later date subject to the
formal approval of the Lenders and COFACE”; and

 

(b)Section 8(b)(ii) of the Restructuring Support Agreement shall be amended by
deleting the Words “June 6, 2013” and replacing them with the words “4 July,
2013”.

 

3.          Reservation of Rights. Nothing in this Amendment shall constitute or
be deemed to constitute a waiver of the rights of any Finance Party under, or
modification or amendment of, any of the Finance Documents (including, without
limitation, the Restructuring Support Agreement) or any amendment of the Finance
Documents (including, without limitation, the Restructuring Support Agreement)
except as expressly set forth in Section 2 above.

 

4.          Finance Document. This Amendment shall constitute a Finance
Document. Other than as set out herein, each Finance Document shall remain in
full force and effect.

 

5.          Miscellaneous. The following provisions of the Facility Agreement
are incorporated into this Amendment, mutatis mutandis, as if set out in this
Agreement with references to “this Agreement” being construed as references to
this Amendment: clauses 17 (Costs and Expenses), 35 (Partial Invalidity), and 38
(Counterparts). Other than in respect of each Finance Party, a person who is not
a party to this Agreement may not rely on it and the terms of the Contracts
(Rights of Third Parties) Act 1999 are excluded. Each Finance Party reserves all
other rights or remedies it may have now or in the future.

 

6.          Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to such
state’s choice of law provisions which would require the application of the law
of any other jurisdiction. By its execution and delivery of this Amendment, each
of the Parties irrevocably and unconditionally agrees for itself that any legal
action, suit or proceeding against it with respect to any matter arising under
or arising out of or in connection with this Amendment or for recognition or
enforcement of any judgment rendered in any such action, suit or proceeding, may
be brought in the United States District Court for the Southern District of New
York, and by execution and delivery of this Amendment, each of the Parties
irrevocably accepts and submits itself to the exclusive jurisdiction of such
court, generally and unconditionally, with respect to any such action, suit or
proceeding.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12

 